 

Exhibit 10.3

 

THIRD AMENDED AND RESTATED SECURITY AGREEMENT

 



THIRD AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”), dated as of
September 21, 2020, by and between BOXLIGHT CORPORATION, a Nevada corporation
(the “Company”) and LIND GLOBAL MACRO FUND, LP, as agent (hereinafter, in such
capacity, the “Secured Party”) for itself and the other Investors (as
hereinafter defined).

 

WHEREAS, the Company and Lind Global Macro Fund, LP (“Macro Fund”) have entered
into (a) that certain Securities Purchase Agreement dated as of March 22, 2019
(as amended and in effect from time to time, the “Initial SPA”); and (b) that
certain Third Restated Secured Convertible Promissory Note dated as of February
4, 2020 (as amended and in effect from time to time, the “Initial Note”); and

 

WHEREAS, the Company and Macro Fund have entered into (a) that certain
Securities Purchase Agreement dated as of December 13, 2019 (as amended and in
effect from time to time, the “Second SPA”); and (b) that certain Restated
Secured Convertible Promissory Note dated as of February 4, 2020 (as amended and
in effect from time to time, the “Second Note”); and

 

WHEREAS, the Company and Global Macro have entered into (a) that certain
Securities Purchase Agreement dated as of February 4, 2020 (as amended and in
effect from time to time, the “Third SPA” and, collectively with the Initial SPA
and the Second SPA, the “Existing SPAs”, and each, individually, an “Existing
SPA”); and (b) that certain Secured Convertible Promissory Note dated as of
February 4, 2020 (as amended and in effect from time to time, the “Third Note”
and, collectively with the Initial Note and the Second Note, the “Existing
Notes”, and each, individually, an “Existing Note”);

 

WHEREAS, the Company has granted to Global Macro a security interest and lien on
substantially all of its assets in order to secure the payment and performance
of the Company’s obligations to Global Macro under the Existing SPAs and the
Existing Notes pursuant to that certain Second Amended and Restated Security
Agreement dated as of February 4, 2020 by and between the Company and Global
Macro (as amended and in effect from time to time, the “Original Security
Agreement”); and

 

WHEREAS, the Company and Lind Global Asset Management, LLC (“GAM”) are entering
into that (a) that certain Securities Purchase Agreement dated as the date
hereof (as amended and in effect from time to time, the “GAM SPA” and,
collectively with Existing SPAs, the “SPAs”, and each, individually, an “SPA”);
and (b) that certain Secured Convertible Promissory Note dated as of the date
hereof (as amended and in effect from time to time, the “GAM Note” and,
collectively with the Existing Notes, the “Notes”, and each, individually, a “
Note”);



 

WHEREAS, each of the Company and Global Macro wishes to continue and reaffirm
the grants of liens and security interests by the Company in favor of Global
Macro under the Original Security Agreement and, to the extent not covered in
the Original Security Agreement, grant liens in favor of the Secured Party; and

 

   

   

 

WHEREAS, each of the Company wishes to grant liens and security interests by the
Company in favor of the Secured Party for the benefit of GAM to secure its
obligations to GAM under the GAM SPA and the GAM Note; and

 

WHEREAS, it is a condition precedent to GAM agreeing to make loans or otherwise
extend credit to the Company under the GAM SPA and the GAM Note that the Company
execute and deliver to the Secured Party, for the benefit of GAM, an amended and
restated security agreement in substantially the form hereof; and

 

WHEREAS, Global Macro, as the original “Secured Party” under the Original
Security Agreement wishes to assign the security interest granted thereunder to
the Secured Party acting as agent for the benefit of Global Macro and GAM
(Global Macro and GAM being hereinafter collectively referred to as the
“Investors” and each, an “Investor”) to secure the obligations of the Company
owing to each Investor under its applicable SPAs and Notes and the Secured Party
hereby accepts such assignment; and

 

WHEREAS, the parties hereto now wish to amend and restate the Original Security
Agreement in substantially the form hereof, which shall amend and restate in its
entirety the Original Security Agreement;

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.       Definitions. All capitalized terms used herein without definitions
shall have the respective meanings provided therefor in the GAM SPA. All terms
defined in the Uniform Commercial Code of the State (as hereinafter defined) and
used herein shall have the same definitions herein as specified therein,
however, if a term is defined in Article 9 of the Uniform Commercial Code of the
State differently than in another Article of the Uniform Commercial Code of the
State, the term has the meaning specified in Article 9, and the following terms
shall have the following meanings:

 

“Event of Default” means the occurrence of any “Event of Default” under and as
defined in each of the Initial SPA, the Initial Note, the Second SPA, the Second
Note, the Third SPA, the Third Note, the GAM SPA or the GAM Note or the failure
of the Company to comply with any term or covenant of any Transaction Document
(including this Agreement) to which it is a party.

 

“Intercreditor Agreements” means, collectively, (a) the Sallyport Intercreditor
Agreement; (b) any intercreditor agreement entered into with a Refinancing
Lender in respect of the Refinancing Indebtedness and Refinancing Lien; and (c)
any other intercreditor agreement agreed to by the Investors.

 

“Lien” means any mortgage, charge, pledge, hypothecation, security interest,
assignment by way of security, lien (statutory or otherwise), encumbrance,
conditional sale agreement, capital lease, financing lease, deposit arrangement,
title retention agreement, and any other agreement, trust or arrangement that in
substance secures payment or performance of an obligation.



 

   

   

 

“Obligations” means, collectively, (a) all debts, liabilities and obligations,
present or future, direct or indirect, absolute or contingent, matured or
unmatured, at any time or from time to time due or accruing due and owing by or
otherwise payable by the Company to any Investor or the Secured Party in any
currency, under, in connection with or pursuant to the any Transaction Document
(including, without limitation, this Agreement), and whether incurred by the
Company alone or jointly with another or others and whether as principal,
guarantor or surety and in whatever name or style and (b) all expenses, costs
and charges incurred by or on behalf of any Investor or the Secured Party in
connection with any Transaction Document (including this Agreement) or the
Collateral, including all legal fees, court costs, receiver’s or agent’s
remuneration and other expenses of taking possession of, repairing, protecting,
insuring, preparing for disposition, realizing, collecting, selling,
transferring, delivering or obtaining payment for the Collateral, and of taking,
defending or participating in any action or proceeding in connection with any of
the foregoing matters or otherwise in connection with the Secured Party’s or any
Investor’s interest in any Collateral, whether or not directly relating to the
enforcement of this Agreement or any other Transaction Document.

 

“Permitted Lien” means any of the following: (a) mechanics and materialman Liens
and other statutory Liens (including Liens for taxes, fees, assessments and
other governmental charges or levies) in respect of any amount (i) which is not
at the time overdue or (ii) which may be overdue but the validity of which is
being contested at the time in good faith by appropriate proceedings, in each
case so long as the holder of such Lien has not taken any action to foreclose or
otherwise exercise any remedies with respect to such Lien; (b) the Sallyport
Liens; (c) any Refinancing Lender Lien; (d) Liens granted to any Person in
connection with any Acquisition which has been approved in writing by the
Secured Party; and (e) Liens which are permitted in writing by the Secured Party
in its sole and absolute discretion.

 

“Refinancing Indebtedness” means any Indebtedness incurred by the Company from a
Refinancing Lender which refinances the Indebtedness owing to Sallyport under
the Sallyport Agreement provided (a) such Indebtedness is on substantially the
same terms as the Indebtedness owing Sallyport under the Sallyport Agreement
(i.e. a factoring facility); (b) the principal amount of such Indebtedness does
not exceed the principal amount of Indebtedness owing to Sallyport under the
Sallyport Agreement at the time of such refinancing; (c) any Liens to secure
such Indebtedness does not extend to any asset which was not otherwise subject
to a Lien in favor of Sallyport under the Sallyport Agreement; and (d) the
Refinancing Lender has entered into an Intercreditor Agreement on substantially
the same terms as contained in the Sallyport Intercreditor Agreement.

 

“Refinancing Lender” means any commercial lender which refinances the
Indebtedness owing to Sallyport under the Sallyport Agreement.

 

“Refinancing Lien” means a Lien granted in favor of a Refinancing Lender to
secure the Refinancing Debt, provides such Lien shall not extend to any asset
which was not otherwise subject to a Lien in favor of Sallyport under the
Sallyport Agreement.



 

   

   

 



“Sallyport” means Sallyport Commercial Finance, LLC.

 

“Sallyport Agreement” means that certain Account Sale and Purchase Agreement
dated as of September 5, 2017 between Sallyport and the Company.

 

“Sallyport Collateral” means those assets of the Company that comprise the
“Collateral” as such term is defined in the Sallyport Agreement.

 

“Sallyport Intercreditor Agreement” means that certain Third Amended and
Restated Intercreditor Agreement dated as of the date hereof by and among the
Company, the Investors and Sallyport, as the same may be amended, restated
and/or modified from time to time.

 

“Sallyport Liens” means the Liens granted by the Company on the Sallyport
Collateral in favor of Sallyport pursuant to the Sallyport Agreement.

 

“State” means the State of New York.

 

“Transaction Document” means any “Transaction Document” as defined under each
SPA, and “Transaction Documents” means all “Transaction Documents” as defined in
the Initial SPA, all “Transaction Documents” as defined in the Second SPA, all
“Transaction Documents” as defined in the Third SPA and all “Transaction
Documents” as defined in the GAM SPA.



 

2.       Grant of Security Interest.

 

2.1.       Grant; Collateral Description. (a) The Company hereby ratifies and
affirms the grant of security interests made pursuant to the Original Security
Agreement, and (b) in addition, the Company hereby grants to the Secured Party,
for the benefit of the Investors and the Secured Party, to secure the payment
and performance in full of all of the Obligations, a security interest in and
pledges and assigns to the Secured Party, for the benefit of the Investors and
the Secured Party, the following properties, assets and rights of the Company,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof (all of the same being hereinafter called the
“Collateral”): all personal and fixture property of every kind and nature
including all goods (including inventory, equipment and any accessions thereto),
instruments (including promissory notes), documents (whether tangible or
electronic), accounts (including health-care-insurance receivables), chattel
paper (whether tangible or electronic), deposit accounts, letter-of-credit
rights (whether or not the letter of credit is evidenced by a writing),
commercial tort claims, securities and all other investment property, supporting
obligations, any other contract rights or rights to the payment of money,
insurance claims and proceeds, and all general intangibles (including all
payment intangibles).

 

2.2.       Commercial Tort Claims. The Secured Party acknowledges that the
attachment of its security interest in any commercial tort claim as original
collateral is subject to the Company’s compliance with §4.7.

 

   

   

 

2.3.       Priority. The Liens granted hereunder in favor of the Secured Party
for the benefit of itself and the other Investors shall (a) with respect to the
Sallyport Lien and the Refinancing Lien, have the relative priorities set forth
in the applicable Intercreditor Agreement; and (b) be senior to all other
Permitted Liens, unless otherwise approved in writing by the Secured Party.

 

3.       Authorization to File Financing Statements. The Company hereby
irrevocably authorizes the Secured Party at any time and from time to time to
file in any filing office in any Uniform Commercial Code jurisdiction any
initial financing statements and amendments thereto that (a) indicate the
Collateral (i) as all assets of the Company or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the Uniform Commercial Code of the State or
such jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) provide any other information required by part 5 of Article 9 of
the Uniform Commercial Code of the State or such other jurisdiction for the
sufficiency or filing office acceptance of any financing statement or amendment,
including whether the Company is an organization, the type of organization and
any organizational identification number issued to the Company. The Company
agrees to furnish any such information to the Secured Party promptly upon the
Secured Party’s reasonable request.

 

4.       Other Actions. Further to insure the attachment, perfection and first
priority of (or, to the extent any Intercreditor Agreement is in full force and
effect, second priority of), and the ability of the Secured Party to enforce,
the Secured Party’s security interest in the Collateral, the Company agrees, in
each case at the Company’s expense, to take the following actions with respect
to the following Collateral and without limitation on the Company’s other
obligations contained in this Agreement:

 

4.1.       Promissory Notes and Tangible Chattel Paper. Subject in all cases to
the terms of any applicable Intercreditor Agreement, if the Company shall, now
or at any time hereafter, hold or acquire any promissory notes or tangible
chattel paper with an aggregate value for all such promissory notes or tangible
chattel paper in excess of $50,000, the Company shall forthwith endorse, assign
and deliver the same to the Secured Party, accompanied by such instruments of
transfer or assignment duly executed in blank as the Secured Party may from time
to time specify.

 

4.2.       Deposit Accounts. Subject in all cases to the terms of any applicable
Intercreditor Agreement, for each deposit account that the Company, now or at
any time hereafter, opens or maintains the Company shall, at the Secured Party’s
request and option, pursuant to an agreement in form and substance satisfactory
to the Secured Party, either (a) cause the depositary bank to agree to comply
without further consent of the Company, at any time with instructions from the
Secured Party to such depositary bank directing the disposition of funds from
time to time credited to such deposit account, or (b) arrange for the Secured
Party to become the customer of the depositary bank with respect to the deposit
account, with the Company being permitted, only with the consent of the Secured
Party, to exercise rights to withdraw funds from such deposit account. The
Secured Party agrees with the Company that the Secured Party shall not give any
such instructions or withhold any withdrawal rights from the Company, unless an
Event of Default has occurred and is continuing, or, if effect were given to any
withdrawal not otherwise permitted by the Transaction Documents, would occur.
The provisions of this paragraph shall not apply to any deposit accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of the Company’s salaried
employees.

 

   

   

 

4.3.       Investment Property. Subject in all cases to the terms of any
applicable Intercreditor Agreement, if the Company shall, now or at any time
hereafter, hold or acquire any certificated securities, the Company shall
forthwith endorse, assign and deliver the same to the Secured Party, accompanied
by such instruments of transfer or assignment duly executed in blank as the
Secured Party may from time to time specify. If any securities now or hereafter
acquired by the Company are uncertificated and are issued to the Company or its
nominee directly by the issuer thereof, the Company shall promptly (but in any
event within two Business Days) notify the Secured Party thereof and, at the
Secured Party’s request and option, pursuant to an agreement in form and
substance satisfactory to the Secured Party, either (a) cause the issuer to
agree to comply without further consent of the Company or such nominee, at any
time with instructions from the Secured Party as to such securities, or (b)
arrange for the Secured Party to become the registered owner of the securities.
If any securities, whether certificated or uncertificated, or other investment
property now or hereafter acquired by the Company are held by the Company or its
nominee through a securities intermediary or commodity intermediary, the Company
shall promptly (but in any event within two Business Days) notify the Secured
Party thereof and, at the Secured Party’s request and option, pursuant to an
agreement in form and substance satisfactory to the Secured Party, either (i)
cause such securities intermediary or (as the case may be) commodity
intermediary to agree to comply, in each case without further consent of the
Company or such nominee, at any time with entitlement orders or other
instructions from the Secured Party to such securities intermediary as to such
securities or other investment property, or (as the case may be) to apply any
value distributed on account of any commodity contract as directed by the
Secured Party to such commodity intermediary, or (ii) in the case of financial
assets or other investment property held through a securities intermediary,
arrange for the Secured Party to become the entitlement holder with respect to
such investment property, with the Company being permitted, only with the
consent of the Secured Party, to exercise rights to withdraw or otherwise deal
with such investment property. The Secured Party agrees with the Company that
the Secured Party shall not give any such entitlement orders or instructions or
directions to any such issuer, securities intermediary or commodity
intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by the Company, unless an Event of Default has
occurred and is continuing, or, after giving effect to any such investment and
withdrawal rights not otherwise permitted by the Transaction Documents, would
occur. The provisions of this paragraph shall not apply to any financial assets
credited to a securities account for which the Secured Party is the securities
intermediary.

 

4.4.       Collateral in the Possession of a Bailee. Subject in all cases to the
terms of any applicable Intercreditor Agreement, if any Collateral with an
aggregate value in excess of $100,000 is, now or at any time hereafter, in the
possession of a bailee, the Company shall promptly notify the Secured Party
thereof and, at the Secured Party’s reasonable request and option, shall
promptly obtain an acknowledgement from the bailee, in form and substance
satisfactory to the Secured Party, that the bailee holds such Collateral for the
benefit of the Secured Party and such bailee’s agreement to comply, without
further consent of the Company, at any time with instructions of the Secured
Party as to such Collateral.

 

   

   

 

4.5.       Electronic Chattel Paper, Electronic Documents and Transferable
Records. Subject in all cases to the terms of any applicable Intercreditor
Agreement, if the Company, now or at any time hereafter, holds or acquires an
interest in any Collateral that is electronic chattel paper, any electronic
document or any “transferable record,” as that term is defined in Section 201 of
the federal Electronic Signatures in Global and National Commerce Act, or in §16
of the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, the Company shall promptly notify the Secured Party thereof and,
at the request and option of the Secured Party, shall take such action as the
Secured Party may reasonably request to vest in the Secured Party control, under
§9-105 of the Uniform Commercial Code of the State or any other relevant
jurisdiction, of such electronic chattel paper, control, under §7-106 of the
Uniform Commercial Code of the State or any other relevant jurisdiction, of such
electronic document or control, under Section 201 of the federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, §16 of
the Uniform Electronic Transactions Act, as so in effect in such jurisdiction,
of such transferable record. The Secured Party agrees with the Company that the
Secured Party will arrange, pursuant to procedures satisfactory to the Secured
Party and so long as such procedures will not result in the Secured Party’s loss
of control, for the Company to make alterations to the electronic chattel paper,
electronic document or transferable record permitted under UCC §9-105, UCC
§7-106, or, as the case may be, Section 201 of the federal Electronic Signatures
in Global and National Commerce Act or §16 of the Uniform Electronic
Transactions Act for a party in control to make without loss of control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by the Company with respect to such electronic chattel
paper, electronic document or transferable record. The provisions of this §4.5
relating to electronic documents and “control” under UCC §7-106 apply in the
event that the 2003 revisions to Article 7, with amendments to Article 9, of the
Uniform Commercial Code, in substantially the form approved by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws,
are now or hereafter adopted and become effective in the State or in any other
relevant jurisdiction.

 

4.6.       Letter-of-Credit Rights. Subject in all cases to the terms of any
applicable Intercreditor Agreement, if the Company is, now or at any time
hereafter, a beneficiary under a letter of credit with a stated amount in excess
of $25,000, or if the Company is a beneficiary under letters of credit not
assigned to the Secured Party with an aggregate stated amount in excess of
$50,000, the Company shall promptly notify the Secured Party thereof and, at the
request and option of the Secured Party, the Company shall, pursuant to an
agreement in form and substance satisfactory to the Secured Party, either (a)
arrange for the issuer and any confirmer of such letter of credit to consent to
an assignment to the Secured Party of the proceeds of the letter of credit or
(b) arrange for the Secured Party to become the transferee beneficiary of the
letter of credit.

 

   

   

 

4.7.       Commercial Tort Claims. Subject in all cases to the terms of any
applicable Intercreditor Agreement, if the Company shall, now or at any time
hereafter, hold or acquire a commercial tort claim, the Company shall promptly
notify the Secured Party in a writing signed by the Company of the particulars
thereof and grant to the Secured Party in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance satisfactory to the Secured Party.

 

4.8.       Other Actions as to any and all Collateral. The Company further
agrees, upon the request of the Secured Party and at the Secured Party’s option,
to take any and all other actions as the Secured Party may determine to be
necessary or useful for the attachment, perfection and first priority of (or, to
the extent any Intercreditor Agreement is in full force and effect, second
priority of), and the ability of the Secured Party to enforce, the Secured
Party’s security interest in any and all of the Collateral, including (a)
executing, delivering and, where appropriate, filing financing statements and
amendments relating thereto under the Uniform Commercial Code of any relevant
jurisdiction, to the extent, if any, that the Company’s signature thereon is
required therefor, (b) causing the Secured Party’s name to be noted as secured
party on any certificate of title for a titled good if such notation is a
condition to attachment, perfection or priority of, or ability of the Secured
Party to enforce, the Secured Party’s security interest in such Collateral, (c)
complying with any provision of any statute, regulation or treaty of the United
States as to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of the Secured Party to
enforce, the Secured Party’s security interest in such Collateral, (d) obtaining
governmental and other third party waivers, consents and approvals, in form and
substance satisfactory to the Secured Party, including any consent of any
licensor, lessor or other person obligated on Collateral, (e) obtaining waivers
from mortgagees and landlords in form and substance satisfactory to the Secured
Party and (f) taking all actions under any earlier versions of the Uniform
Commercial Code or under any other law, as reasonably determined by the Secured
Party to be applicable in any relevant Uniform Commercial Code or other
jurisdiction, including any foreign jurisdiction.

 

5.       Representations and Warranties Concerning a Company’s Legal Status. The
Company has, on March 22, 2019, delivered to the Secured Party a certificate
signed by the Company and entitled “Perfection Certificate” (the “Perfection
Certificate”). The Company represents and warrants to the Secured Party as
follows: as of the date hereof (a) the Company’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof, (b)
the Company is an organization of the type, and is organized in the
jurisdiction, set forth in the Perfection Certificate, (c) the Perfection
Certificate accurately sets forth the Company’s organizational identification
number or accurately states that the Company has none, (d) the Perfection
Certificate accurately sets forth the Company’s place of business or, if more
than one, its chief executive office, as well as the Company’s mailing address,
if different, (e) all other information set forth on the Perfection Certificate
pertaining to the Company is accurate and complete, and (f) there has been no
change in any of such information since the date on which the Perfection
Certificate was signed by the Company.

 

   

   

 

6.       Covenants Concerning Company’s Legal Status. The Company covenants with
the Secured Party and the Investors as follows: (a) without providing at least
thirty (30) days prior written notice to the Secured Party, the Company will not
change its name, its place of business or, if more than one, chief executive
office, or its mailing address or organizational identification number if it has
one, (b) if the Company does not have an organizational identification number
and later obtains one, the Company will forthwith notify the Secured Party of
such organizational identification number, and (c) the Company will not change
its type of organization, jurisdiction of organization or other legal structure.

 

7.       Representations and Warranties Concerning Collateral, Etc. The Company
further represents and warrants to the Secured Party and the Investors as
follows: (a) the Company is the owner of or has other rights in or power to
transfer the Collateral, free from any right or claim of any person or any
adverse lien, except for the security interest created by this Agreement and the
Permitted Liens, (b) none of the account debtors or other persons obligated on
any of the Collateral is a governmental authority covered by the Federal
Assignment of Claims Act or like federal, state or local statute or rule in
respect of such Collateral, (c) the Company holds no commercial tort claim
except as indicated on the Company’s Perfection Certificate, (d) all other
information set forth on the Company’s Perfection Certificate pertaining to the
Collateral is accurate and complete, and (e) there has been no change in any of
such information since the date on which the Company’s Perfection Certificate
was signed by the Company.

 

8.       Covenants Concerning Collateral, Etc. The Company further covenants
with the Secured Party and the Investors as follows: (a) other than inventory
sold in the ordinary course of business consistent with past practices, and
except as provided in any applicable Intercreditor Agreement, the Collateral, to
the extent not delivered to the Secured Party pursuant to §4, will be kept at
those locations listed on the Perfection Certificate and the Company will not
remove the Collateral from such locations, without providing at least thirty
(30) days prior written notice to the Secured Party, (b) except for the security
interest herein granted, the Company shall be the owner of or have other rights
in the Collateral free from any right or claim of any other person or any Lien
(other than Permitted Liens), and the Company shall defend the same against all
claims and demands of all persons at any time claiming the same or any interests
therein adverse to the Secured Party, (c) other than the Secured Party, the
Sallyport Lender or another lender consented to by the Investors (in each case
to the extent an Intercreditor Agreement has been entered into and is in full
force and effect) with respect to any applicable Permitted Lien, the Company
shall not pledge, mortgage or create, or suffer to exist any right of any person
in or claim by any person to the Collateral, or any Lien in the Collateral in
favor of any person, or become bound (as provided in Section 9-203(d) of the
Uniform Commercial Code of the State or any other relevant jurisdiction or
otherwise) by a security agreement in favor of any person as secured party, (d)
the Company will permit the Secured Party, or its designee, to inspect the
Collateral at any reasonable time, wherever located, (e) the Company will pay
promptly when due all taxes, assessments, governmental charges and levies upon
the Collateral or incurred in connection with the use or operation of the
Collateral or incurred in connection with this Agreement, and (f) the Company
will not sell or otherwise dispose, or offer to sell or otherwise dispose, of
the Collateral, or any interest therein except for, with respect to the
Collateral, so long as no Event of Default has occurred and is continuing,
dispositions of obsolete or worn-out property, the granting of non-exclusive
licenses in the ordinary course of business, and the sale of inventory in the
ordinary course of business consistent with past practices.

 

   

   

 

9.       Collateral Protection Expenses; Preservation of Collateral.

 

9.1.       Expenses Incurred by Secured Party. In the Secured Party’s
discretion, the Secured Party may discharge taxes and other encumbrances at any
time levied or placed on any of the Collateral, and pay any necessary filing
fees or insurance premiums, in each case if the Company fails to do so. The
Company agrees to reimburse the Secured Party on demand for all expenditures so
made. The Secured Party shall have no obligation to the Company to make any such
expenditures, nor shall the making thereof be construed as a waiver or cure of
any Event of Default.

 

9.2.       Secured Party’s Obligations and Duties. Anything herein to the
contrary notwithstanding, the Company shall remain obligated and liable under
each contract or agreement comprised in the Collateral to be observed or
performed by the Company thereunder. Neither the Secured Party nor any Investor
shall have any obligation or liability under any such contract or agreement by
reason of or arising out of this Agreement or the receipt by the Secured Party
or any Investor of any payment relating to any of the Collateral, nor shall the
Secured Party or any Investor be obligated in any manner to perform any of the
obligations of the Company under or pursuant to any such contract or agreement,
to make inquiry as to the nature or sufficiency of any payment received by the
Secured Party or any Investor in respect of the Collateral or as to the
sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Secured Party or to which the Secured Party or any Investor may
be entitled at any time or times. The Secured Party’s sole duty with respect to
the custody, safe keeping and physical preservation of the Collateral in its
possession, under §9-207 of the Uniform Commercial Code of the State or
otherwise, shall be to deal with such Collateral in the same manner as the
Secured Party deals with similar property for its own account.

 

10.       Securities and Deposits. Subject in all cases to the terms of any
applicable Intercreditor Agreement, the Secured Party may at any time following
and during the continuance of a payment default or an Event of Default, at its
option, transfer to itself or any nominee any securities constituting
Collateral, receive any income thereon and hold such income as additional
Collateral or apply it to the Obligations. Whether or not any Obligations are
due, the Secured Party may, subject to the terms of any applicable Intercreditor
Agreement, following and during the continuance of a payment default or an Event
of Default demand, sue for, collect, or make any settlement or compromise which
it deems desirable with respect to the Collateral. Regardless of the adequacy of
Collateral or any other security for the Obligations, but subject in all cases
to any applicable Intercreditor Agreement, any deposits or other sums at any
time credited by or due from the Secured Party to the Company may at any time be
applied to or set off against any of the Obligations then due and owing.

 

   

   

 

11.       Notification to Account Debtors and Other Persons Obligated on
Collateral. If an Event of Default shall have occurred and be continuing, but
subject in all cases to the terms of any applicable Intercreditor Agreement:

 

(a)        the Company shall, at the request and option of the Secured Party,
notify account debtors and other persons obligated on any of the Collateral of
the security interest of the Secured Party in any account, chattel paper,
general intangible, instrument or other Collateral and that payment thereof is
to be made directly to the Secured Party or to any financial institution
designated by the Secured Party as the Secured Party’s agent therefor;

 

(b)        the Secured Party may itself, without notice to or demand upon the
Company, so notify account debtors and other persons obligated on Collateral;

 

(c)        after the making of such a request or the giving of any such
notification, the Company shall hold any proceeds of collection of accounts,
chattel paper, general intangibles, instruments and other Collateral received by
the Company as trustee for the Secured Party, for the benefit of the Secured
Party and the Investors, without commingling the same with other funds of the
Company and shall turn the same over to the Secured Party, for the benefit of
the Secured Party and the Investors, in the identical form received, together
with any necessary endorsements or assignments; and

 

(d)       the Secured Party shall apply the proceeds of collection of accounts,
chattel paper, general intangibles, instruments and other Collateral and
received by the Secured Party to the payment of the Obligations, such proceeds
to be immediately credited after final payment in cash or other immediately
available funds of the items giving rise to them.

 

12.       Power of Attorney.

 

12.1.       Appointment and Powers of Secured Party. The Company hereby
irrevocably constitutes and appoints the Secured Party and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of the Company or in the Secured Party’s own name, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments that may be necessary or
useful to accomplish the purposes of this Agreement and, without limiting the
generality of the foregoing, hereby gives said attorneys the power and right, on
behalf of the Company, without notice to or assent by the Company, to do the
following:

 

(a)       upon the occurrence and during the continuance of an Event of Default,
but subject in all cases to the terms of any applicable Intercreditor Agreement,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State or any other relevant
jurisdiction and as fully and completely as though the Secured Party were the
absolute owner thereof for all purposes, and to do, at the Company’s expense, at
any time, or from time to time, all acts and things which the Secured Party
deems necessary or useful to protect, preserve or realize upon the Collateral
and the Secured Party’s security interest therein, in order to effect the intent
of this Agreement, all no less fully and effectively as the Company might do,
including (i) upon written notice to the Company, the exercise of voting rights
with respect to voting securities, which rights may be exercised, if the Secured
Party so elects, with a view to causing the liquidation of assets of the issuer
of any such securities and (ii) the execution, delivery and recording, in
connection with any sale or other disposition of any Collateral, of the
endorsements, assignments or other instruments of conveyance or transfer with
respect to such Collateral; and

 

   

   

 

(b)       to the extent that the Company’s authorization given in §3 is not
sufficient, to file such financing statements with respect hereto, with or
without the Company’s signature, or a photocopy of this Agreement in
substitution for a financing statement, as the Secured Party may deem
appropriate and to execute in the Company’s name such financing statements and
amendments thereto and continuation statements which may require the Company’s
signature.

 

12.2.       Ratification by Company. To the extent permitted by law, the Company
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue hereof. This power of attorney is a power coupled with an interest and is
irrevocable.

 

12.3.       No Duty on Secured Party. The powers conferred on the Secured Party
hereunder are solely to protect the interests of the Secured Party and the
Investors in the Collateral and shall not impose any duty upon the Secured Party
to exercise any such powers. The Secured Party shall be accountable only for the
amounts that it actually receives as a result of the exercise of such powers,
and neither it nor any of its officers, directors, employees or agents shall be
responsible to the Company for any act or failure to act, except for the Secured
Party’s own gross negligence or willful misconduct.

 

13.       Rights and Remedies.

 

13.1.       General. If an Event of Default shall have occurred and be
continuing, the Secured Party, without any other notice to or demand upon the
Company, but subject in all cases to the terms of any applicable Intercreditor
Agreement, shall have in any jurisdiction in which enforcement hereof is sought,
in addition to all other rights and remedies, the rights and remedies of a
secured party under the Uniform Commercial Code of the State or any other
relevant jurisdiction and any additional rights and remedies as may be provided
to a secured party in any jurisdiction in which Collateral is located, including
the right to take possession of the Collateral, and for that purpose the Secured
Party may, so far as the Company can give authority therefor, enter upon any
premises on which the Collateral may be situated and remove the same therefrom.
The Secured Party may in its discretion, but subject in all cases to the terms
of any applicable Intercreditor Agreement, require the Company to assemble all
or any part of the Collateral at such location or locations within the
jurisdiction(s) of the Company’s principal office(s) or at such other locations
as the Secured Party may reasonably designate. Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Secured Party shall give to the Company at
least ten (10) Business Days prior written notice of the time and place of any
public sale of Collateral or of the time after which any private sale or any
other intended disposition is to be made. The Company hereby acknowledges that
ten (10) Business Days prior written notice of such sale or sales shall be
reasonable notice. In addition, the Company waives any and all rights that it
may have to a judicial hearing in advance of the enforcement of any of the
Secured Party’s rights and remedies hereunder, including its right following an
Event of Default to take immediate possession of the Collateral and to exercise
its rights and remedies with respect thereto.

 

   

   

 

14.       Standards for Exercising Rights and Remedies. To the extent that
applicable law imposes duties on the Secured Party to exercise remedies in a
commercially reasonable manner, but subject at all times to the terms of any
applicable Intercreditor Agreement, the Company acknowledges and agrees that it
is not commercially unreasonable for the Secured Party (a) to fail to incur
expenses reasonably deemed significant by the Secured Party to prepare
Collateral for disposition or otherwise to fail to complete raw material or work
in process into finished goods or other finished products for disposition, (b)
to fail to obtain third party consents for access to Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove Liens on or any adverse claims against Collateral, (d) to
exercise collection remedies against account debtors and other persons obligated
on the Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of the Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as the Company, for expressions of interest in acquiring all or
any portion of the Collateral, (g) to hire one or more professional auctioneers
to assist in the disposition of the Collateral, whether or not the collateral is
of a specialized nature, (h) to dispose of the Collateral by utilizing Internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets, (i) to dispose of assets in wholesale rather than
retail markets, (j) to disclaim disposition warranties, (k) to purchase
insurance or credit enhancements to insure the Secured Party against risks of
loss, collection or disposition of the Collateral or to provide to the Secured
Party a guaranteed return from the collection or disposition of such Collateral,
or (l) to the extent deemed appropriate by the Secured Party, to obtain the
services of brokers, investment bankers, consultants and other professionals to
assist the Secured Party in the collection or disposition of any of the
Collateral. The Company acknowledges that the purpose of this §14 is to provide
non-exhaustive indications of what actions or omissions by the Secured Party
would fulfill the Secured Party’s duties under the Uniform Commercial Code of
the State or any other relevant jurisdiction in the Secured Party’s exercise of
remedies against the Collateral and that other actions or omissions by the
Secured Party shall not be deemed to fail to fulfill such duties solely on
account of not being indicated in this §14. Without limitation upon the
foregoing, nothing contained in this §14 shall be construed to grant any rights
to the Company or to impose any duties on the Secured Party that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this §14.

 

   

   

 

15.       No Waiver by Secured Party, etc. The Secured Party shall not be deemed
to have waived any of its rights and remedies in respect of the Obligations or
the Collateral unless such waiver shall be in writing and signed by the Secured
Party with the consent of the Investors. No delay or omission on the part of the
Secured Party in exercising any right or remedy shall operate as a waiver of
such right or remedy or any other right or remedy. A waiver on any one occasion
shall not be construed as a bar to or waiver of any right or remedy on any
future occasion. All rights and remedies of the Secured Party with respect to
the Obligations or the Collateral, whether evidenced hereby or by any other
instrument or papers, shall be cumulative and may be exercised singularly,
alternatively, successively or concurrently at such time or at such times as the
Secured Party deems expedient.

 

16.       Suretyship Waivers by Company. The Company waives demand, notice,
protest, notice of acceptance of this Agreement, notice of loans made, credit
extended, Collateral received or delivered or other action taken in reliance
hereon and all other demands and notices of any description. With respect to
both the Obligations and the Collateral, the Company assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any such Collateral, to the addition or release of any party or person
primarily or secondarily liable, to the acceptance of partial payment thereon
and the settlement, compromising or adjusting of any thereof, all in such manner
and at such time or times as the Secured Party may deem advisable. The Secured
Party shall have no duty as to the collection or protection of the Collateral or
any income therefrom, the preservation of rights against prior parties, or the
preservation of any rights pertaining thereto beyond the safe custody thereof as
set forth in §9.2. The Company further waives any and all other suretyship
defenses.

 

17.       Marshaling. Neither the Secured Party nor any Investor shall not be
required to marshal any present or future collateral security (including but not
limited to the Collateral) for, or other assurances of payment of, the
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of the rights and
remedies of the Secured Party or any Investor hereunder and of the Secured Party
or any Investor in respect of such collateral security and other assurances of
payment shall be cumulative and in addition to all other rights and remedies,
however existing or arising. To the extent that it lawfully may, the Company
hereby agrees that it will not invoke any law relating to the marshaling of
collateral which might cause delay in or impede the enforcement of the Secured
Party’s rights and remedies under this Agreement or under any other instrument
creating or evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
the Company hereby irrevocably waives the benefits of all such laws.

 

   

   

 

18.       Proceeds of Dispositions; Expenses. The Company shall pay to the
Secured Party on demand any and all expenses, including attorneys’ fees and
disbursements, incurred or paid by the Secured Party in protecting or preserving
the Secured Party’s rights and remedies under or in respect of any of the
Obligations or any of the Collateral and, in addition, the Company shall pay to
the Secured Party on demand any and all expenses, including attorneys’ fees and
disbursements, incurred or paid by the Secured Party in enforcing the Secured
Party’s rights and remedies under or in respect of any of the Obligations or any
of the Collateral. After deducting all of said expenses, the residue of any
proceeds of collection or sale or other disposition of Collateral shall, to the
extent actually received in cash, be applied to the payment of the Obligations
in such order or preference as is provided in the SPA, proper allowance and
provision being made for any Obligations not then due. Upon the final payment
and satisfaction in full of all of the Obligations and after making any payments
required by Sections 9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial
Code of the State, any excess shall be returned to the Company. In the absence
of final payment and satisfaction in full of all of the Obligations, the Company
shall remain liable for any deficiency.

 

19.       Overdue Amounts. Until paid, all amounts due and payable by the
Company hereunder shall be a debt secured by the Collateral and shall bear,
whether before or after judgment, interest at the rate of interest for overdue
principal set forth in the Transaction Documents.

 

20.       Governing Law; Consent to Jurisdiction. This Agreement IS A contract
UNDER the laws of the state of NEW YORK and shall for all purposes be construed
in accordance with and governed by the laws of SAID state of NEW YORK. The
Company and THE SECURED PARTY EACH agree that any suit for the enforcement of
this agreement or any other action brought by SUCH PERSON arising hereunder or
in any way related to this agreement SHALL BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK IN THE BOROUGH OF MANHATTAN OR ANY FEDERAL COURT SITTING THEREIN AND
CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS
IN ANY SUCH SUIT BEING MADE UPON SUCH PERSON BY MAIL AT THE ADDRESS SPECIFIED ON
THE SIGNATURE PAGE OF EACH PARTY HERETO. the Company hereby waives any objection
that it may now or hereafter have to the venue of any suit BROUGHT IN the state
of new york or any court SITTING THEREIN or that A suit BROUGHT THEREIN is
brought in an inconvenient court.

 

21.       Waiver of Jury Trial. THE COMPANY AND THE SECURED PARTY WAIVES ITS
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER
OR THE PERFORMANCE OR ENFORCEMENT OF ANY SUCH RIGHTS OR OBLIGATIONS. Except as
prohibited by law, the Company waives any right which it may have to claim or
recover in any litigation referred to in the preceding sentence any special,
exemplary, punitive or consequential damages or any damages other than, or in
addition to, actual damages. The Company (a) certifies that neither the Secured
Party or any Investor nor any representative, agent or attorney of the Secured
Party or any Investor has represented, expressly or otherwise, that the Secured
Party or any Investor would not, in the event of litigation, seek to enforce the
foregoing waivers or other waivers contained in this Agreement and (b)
acknowledges that, in entering into this Agreement and any other Transaction
Document to which the Secured Party or any Investor is a party, the Secured
Party and each Investor is relying upon, among other things, the waivers and
certifications contained in this §21.

 

   

   

 

22.       Notices. All notices, requests and other communications hereunder
shall be made in the manner set forth in the Third SPA (with respect to the
Secured Party and the Macro Fund) and the GAM SPA (with respect to GAM).

 

23.       Miscellaneous. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon the
Company and its successors and assigns, and shall inure to the benefit of the
Secured Party, the Investors and their respective successors and assigns. If any
term of this Agreement shall be held to be invalid, illegal or unenforceable,
the validity of all other terms hereof shall in no way be affected thereby, and
this Agreement shall be construed and be enforceable as if such invalid, illegal
or unenforceable term had not been included herein. The Company acknowledges
receipt of a copy of this Agreement.

 

24.       Transitional Arrangements. This Agreement shall supersede the Original
Security Agreement on the date hereof. Upon the effectiveness of the GAM SPA,
the rights and obligations of the respective parties under the Original Security
Agreement shall be subsumed within and governed by this Agreement; provided,
that the provisions of the Original Security Agreement shall remain in full
force and effect prior to the effectiveness of the GAM SPA, and the liens
granted pursuant to the Original Security Agreement shall continue to be in
effect hereunder as set forth in §2.1.

 

25.       Relationship Among Secured Party and Investors. The Secured Party and
each Investor hereby agree that (a) upon the effectiveness hereof, Macro Fund
has assigned all of its rights under the Original Security Agreement as “Secured
Party” to the Secured Party hereunder and the Secured Party has accepted such
assignment; (b) each Investor has appointed the Secured Party to act as its
collateral agent hereunder; (c) all amendments, modifications and waivers to any
of the terms of this Agreement shall be made by the Secured Party only with the
consent of both Investors and the Secured Party shall take instructions as to
all actions to be taken hereunder from both Investors; and (d) to the extent the
Secured Party receives any proceeds of, or other collections or other amounts
with respect to the Collateral, all such amounts shall be delivered to the
Investors pro rata based on their outstanding obligations under their respective
Notes and SPAs.

 

[Signature pages to follow]

 

   

   

 

IN WITNESS WHEREOF, intending to be legally bound, the Company has caused this
Agreement to be duly executed as of the date first above written.

 

  BOXLIGHT CORPORATION       By: /s/ Michael Pope   Title: Chairman, Chief
Executive and President

 

Accepted:         LIND GLOBAL MACRO FUND, LP, as Secured Party By: Lind Global
Partners LLC, its general partner         By:

/s/ Jeff Easton

  Title: Managing Member         Solely with respect to Section 25 hereof:      
  LIND GLOBAL MACRO FUND, LP, as Secured Party   By:  Lind Global Partners LLC,
its general partner         By: /s/ Jeff Easton   Title: Managing Member        
LIND GLOBAL MACRO FUND, LP, as an Investor   By: Lind Global Partners LLC, its
general partner         By: /s/ Jeff Easton   Title:

Managing Member

        LIND GLOBAL ASSET MANAGEMENT, LLC, as an Investor         By:

/s/ Jeff Easton

  Title: Authorized Signatory  

 

   

   

 

CERTIFICATE OF ACKNOWLEDGMENT

 

COMMONWEALTH OR STATE OF _________________________)

) ss.



COUNTY OF Hall____________________________)

 



On this 21st day of September, 2020, before me, the undersigned notary public,
personally appeared Michael Pope, proved to me through satisfactory evidence of
identification, which were personally known, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that
(he)(she) signed it voluntarily for its stated purpose (as CEO for Boxlight
Corporation).



 

  /s/ Amanda L. Flatt   (official signature and seal of notary)       My
commission expires:

 

   

 

 